     Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

    ANGÉLICA M. GONZÁLEZ BERRIOS

                Plaintiff

                      v.

 MENNONITE GENERAL HOSPITAL, INC.,
               et al.

                Defendants
                                           CIVIL NO. 18-1146 (RAM)
 MENNONITE GENERAL HOSPITAL, INC.,
              et. al.

          Third Party Plaintiffs

                      v.

      TRIPLE S PROPIEDAD, INC.

          Third Party Defendant



                              OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

                                I.   BACKGROUND
     In     March     2018,    Plaintiff     Angélica      González-Berrios

(“Plaintiff”    or    “González-Berrios”)    filed   the    present   action

against Mennonite General Hospital (“MGH” or “the Hospital”),

Emergency Services Group, Inc. (“ESG”), and five (5) individual

doctors, as well as their spouses and conjugal partnerships, when

applicable. (Docket No. 4 ¶¶ 18, 24, 25, and 27). Plaintiff sought

damages for alleged medical malpractice invoking the Emergency

Medical Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. §
       Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 2 of 8
Civil No. 18-1146 (RAM)                                                       2


1395dd, and Puerto Rico’s general tort statute, Article 1802 of

the Puerto Rico Civil Code. Id. ¶¶ 159, 169, 186, 199, 206, 215,

228,   and   239.    In   the    early   stages   of   litigation,   Plaintiff

voluntarily dismissed her claims against ESG (i.e. the entity that

operated     the    Hospital’s    emergency   room)     and   the   physicians.

(Docket Nos. 14 and 21).

       Meanwhile, MGH filed an Amended Third-Party Complaint against

ESG and Triple-S Propiedad, Inc. (“Triple-S”), in its capacity as

ESG’s insurer. (Docket No. 70).1 The Hospital posits therein that

it is “entitled to recover from ESG or Triple S, as insurer for

ESG, any amount of money that MGH may be obliged to pay plaintiffs

for their alleged negligence malpractice[.]” Id. ¶ 37.

       On February 4, 2020, after extensive settlement negotiations,

Plaintiff reached a confidential settlement agreement with MGH

before jury selection had commenced. (Docket No. 169). González-

Berrios and MGH subsequently filed a Joint Motion for Dismissal

with Prejudice which was promptly granted by the Court. (Docket

Nos. 177 and 179). Accordingly, all federal law claims in the case

at bar have since been dismissed.

       However, pursuant to the terms of the settlement agreement,

MGH assigned and transferred to Plaintiff:



1 Throughout this litigation, ESG has been in bankruptcy. (Docket No. 104). It
is worth noting that the Hospital also filed Third-Party Complaints against
other entities that are no longer parties in the litigation. (Docket Nos. 16
and 18).
     Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 3 of 8
Civil No. 18-1146 (RAM)                                               3


            [A]ll rights over all the claims asserted
            against Emergency Services Group, Inc. and
            Triple S Propiedad, Inc. as their insurer in
            […] the Amended Third Party Complaint (Docket
            #70), as well as those similarly filed in the
            state court proceedings currently pending
            against those same third-party defendants in
            María Angelica Berrios Rodríguez v. Hospital
            General Menonita, Inc, et. al., Civil Number
            EDP2017-0263 (704).
            […]
            Thus, with this assignment, all appearing
            parties recognize that Plaintiff has the
            exclusive right to pursue the actions asserted
            by MGH against Emergency Services Group, Inc.
            and Triple S Propiedad, Inc, and, if the time
            comes to request payment or collect any and
            all amounts, it could be done directly between
            Plaintiff and Emergency Services Group, Inc.
            and Triple S Propiedad, Inc.

(Docket No. 176 ¶¶ 1, 3). The assigned and transferred state law

claims which were made in MGH’s Third-Party Complaint against

Triple-S are the only claims remaining before this Court. (Docket

Nos. 70, 185 and 191)

     Thus, the Court ordered the parties to “show cause as to why

the case should not be dismissed for lack of subject matter

jurisdiction.” (Docket No. 187). Plaintiff filed a Motion in

Compliance with Order to Show Cause (Docket No. 209) and Triple-S

filed a response in opposition (Docket No. 221) to which Plaintiff

subsequently replied (Docket No. 229).

     No trial date is currently scheduled due to the Covid-19

pandemic.
      Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 4 of 8
Civil No. 18-1146 (RAM)                                                        4


                               II.    APPLICABLE LAW

      A   District     Court   “may    decline    to   exercise    supplemental

jurisdiction over a claim” if the court “has dismissed all claims

over which it has original jurisdiction[.]” 28 U.S.C. § 1367(c)(3).

In   federal-question     cases,      the   dismissal    of   a   “foundational

federal claim” does not automatically “deprive a federal court of

authority   to   exercise      supplemental      jurisdiction     over   pendent

state-law claims. Instead, such a dismissal ‘sets the stage for an

exercise’   of   the    district      court's    broad   discretion.”     Sexual

Minorities Uganda v. Lively, 899 F.3d 24, 35 (1st Cir. 2018)

(quoting Roche v. John Hancock Mut. Life Ins. Co., 81 F.3d 249,

256-57 (1st Cir. 1996)) (internal citations omitted) (emphasis

added). When exercising said broad and “informed discretion[,]”

courts should engage in a “pragmatic and case-specific” analysis.

Roche, 81 F. 3d, 256-57. While “[n]o categorical rule governs the

analysis; a court must weigh concerns of comity, judicial economy,

convenience, and fairness.” Redondo Const. Corp. v. Izquierdo, 662

F.3d 42, 49 (1st Cir. 2011).

      Notably, the First Circuit has cautioned that “when all

federal claims have been dismissed, it is an abuse of discretion

for a district court to retain jurisdiction over the remaining

pendent state law claims unless doing so would serve the interests

of fairness, judicial economy, convenience, and comity.” Zell v.

Ricci, 957 F.3d 1, 15 (1st Cir. 2020) (quoting Wilber v. Curtis,
      Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 5 of 8
Civil No. 18-1146 (RAM)                                                    5


872 F.3d 15, 23 (1st Cir. 2017)) (internal quotations omitted)

(emphasis added). See also Carnegie–Mellon University v. Cohill,

484 U.S. 343, 350 n. 7 (1988) (“in the usual case in which all

federal-law claims are eliminated before trial, the balance of

factors ... will point toward declining to exercise jurisdiction

over the remaining state-law claims.”).

                             III. DISCUSSION

     All of Plaintiff’s personal claims, including those under

EMTALA,   have    been   dismissed     pursuant   to    her   confidential

settlement agreement with MGH. (Docket Nos. 177 and 179). Thus,

the Court “has dismissed all claims over which it has original

jurisdiction[.]” 28 U.S.C. § 1367(c)(3). The sole remaining causes

of action are MGH’s Puerto Rico law claims against third-party

defendant Triple-S, which pursuant to said settlement agreement,

have since been transferred and assigned to Plaintiff. (Docket

Nos. 176 and 185). After conducting the pragmatic and case-specific

analysis required by First Circuit case law, the Court concludes

that it should decline to exercise supplemental jurisdiction as to

the pending state law claims for reasons set below.

     MGH unequivocally assigned and transferred to Plaintiff “all

rights over all claims” asserted against Triple-S both in the

Amended-Third Party Complaint before this Court “as well as those

similarly filed in the state court proceedings currently pending

against   those   same   third-party    defendants     in   María   Angelica
      Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 6 of 8
Civil No. 18-1146 (RAM)                                                   6


Berrios Rodríguez v. Hospital General Menonita, Inc, et. al., Civil

Number EDP2017-0263 (704).” (Docket No. 176 ¶ 1).

     Under the terms of the settlement agreement between Plaintiff

and MGH, and in light of the Puerto Rico Supreme Court’s Opinion

in Szendrey v. Hospicare, MGH’s proportionate share of liability

to Plaintiff has been released and thus MGH will not pay any

damages to Plaintiff in excess of its proportionate share if MGH

and Triple-S’ insured are found to be joint tortfeasors who

produced Plaintiff’s alleged damages. See Szendrey v. Hospicare,

158 D.P.R. 648 (2003). Accordingly, MGH should have no claim for

contribution against Triple-S. If Plaintiff has a novel legal

theory that sidesteps Szendrey’s impact on the assigned claims,

the task of evaluating it is best addressed by the Courts of the

Commonwealth of Puerto Rico.

     González-Berrios has shown that her claims against three

physician-defendants    in   the   state   court   action,   i.e.      María

Angelica Berrios Rodríguez v. Hospital General Menonita, Inc, et.

al., Civil Number EDP2017-0263 (704), have been dismissed. (Docket

No. 213). This Court is not privy to the grounds for the dismissal

and cannot discern its legal implications for this federal lawsuit,

if any. Be that as it may, Plaintiff has neither accredited nor

alleged that she is no longer a plaintiff in said case. (Docket

No. 229 at 6). Consolidating all pending Puerto Rico law claims in

the state court proceeding would avoid inconsistent outcomes and
      Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 7 of 8
Civil No. 18-1146 (RAM)                                                7


unnecessary redundancy and would promote that any novel Puerto

Rico issues posed by MGH’s assignment of its claims against Triple-

S or the dismissal of the claims against its insured are resolved

by the Courts of the Commonwealth of Puerto Rico.

     Although presumably conducted in English, discovery obtained

in the case at bar can be readily used in the Court of the

Commonwealth of Puerto Rico, as Rule 8.7 of the Puerto Rico Rules

of Civil Procedure provides that it is not necessary to translate

documents originally in English. See 32 L.P.R.A. Ap. V, R. 8.8.

Thus, there should be little to no need to redo any discovery that

has already been conducted in furtherance of this federal case.

This also militates against retaining jurisdiction.

     The case has been pending for three years, but this fact in

and of itself is insufficient to warrant extending supplemental

jurisdiction. In Santana-Vargas v. Banco Santander Puerto Rico,

the First Circuit found that the district court did not abuse its

discretion   in   declining    to   exercise   continued    supplemental

jurisdiction despite the fact that the litigation “was well beyond

its nascent stages, having been pending for three years by the

time it was dismissed[,] […] discovery was complete, presumably

largely in English[,] [a]nd there is clearly some substantive

overlap between the federal and Commonwealth claims.” Santana-

Vargas v. Banco Santander Puerto Rico, 948 F.3d 57, 62 (1st Cir.

2020). Here, as in Santana-Vargas, there is no trial date set. In
       Case 3:18-cv-01146-RAM Document 242 Filed 03/10/21 Page 8 of 8
Civil No. 18-1146 (RAM)                                                        8


light of the settlement agreement and the nature of the remaining

litigation,    Triple-S    should     have   the    opportunity    to   develop

applicable     defenses,    both      contractual     and   otherwise.       The

particular procedural background of the case at bar, coupled with

the pending action before a Puerto Rico Court, favor declining

supplemental jurisdiction.

      Lastly, any expense or inconvenience to Plaintiff caused from

redoing trial preparation will stem exclusively from her informed

decision to settle the federal claim with MGH, on what would have

been the first day of trial, rather from this Opinion and Order.

                                IV.    CONCLUSION

      Based on the foregoing, and in an exercise of its discretion,

the Court hereby declines to extend supplemental jurisdiction to

the   remaining   Puerto   Rico     law   claims.    Plaintiff’s    Motion    in

Compliance with Order to Show Cause at Docket No. 209 is DENIED.

The   Court    shall   retain      jurisdiction      exclusively    over     the

confidential settlement agreement. (Docket No. 207).

      Judgment of dismissal without prejudice regarding the Third-

Party Complaint against Triple-S at Docket No. 70 shall be entered

accordingly.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico this 10th day of March 2021.

                                      S/ RAÚL M. ARIAS-MARXUACH
                                      United States District Judge
